Citation Nr: 1417429	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to May 1970.  

This appeal comes before the Board of Veterans' Appeals on appeal from a December 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  Pertinent to this appeal, in that decision, the RO continued a noncompensable rating for bilateral hearing loss.  

In May 2013, the Veteran testified before the undersigned at a hearing.  A copy of the transcript has been reviewed and has been associated with the Veteran's Virtual VA file.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected bilateral hearing loss has increased in severity to such an extent that a compensable evaluation is now warranted.  

At the May 2013 hearing, the Veteran essentially testified that his hearing loss had become worse since his most recent VA examination, which had been obtained in November 2009.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board has no option but to request that the Veteran be provided with a new VA hearing examination.  

In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  First, associate all VA treatment records for the Veteran not already of record with the file.  If unavailable, a negative reply is requested.  

2.  After the above development is completed, schedule the Veteran to determine the current severity of the bilateral hearing loss.  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, that shall include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  

The VA examiner should provide an explanation a description of any functional effects caused by service-connected hearing disability.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

3.  Re-adjudicate the claim for an increased rating for bilateral hearing loss.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



